In an action, inter alia, to recover damages for defamation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 17, 2001, as granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s statements about which the plaintiff complains were expressions of opinion. Since they were accompanied by a recitation of the facts upon which such opinion was based, they are not actionable as defamation (see Gross v New York Times Co., 82 NY2d 146; Steinhilber v Alphonse, 68 NY2d 283; Zuber v Bordier, 135 AD2d 709). The defendant’s motion to dismiss the complaint, therefore, was properly granted.
In light of our determination, we need not reach the plaintiff’s remaining contentions. Altman, J.P., Krausman, Goldstein and Adams, JJ., concur.